United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois  60604

                                    August 20, 2008

                                        Before

                   Hon. MICHAEL S. KANNE, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

                   Hon. JOHN DANIEL TINDER, Circuit Judge

No. 07‐4006

AMERICAN NEEDLE INC.,                          Appeal from the United States District
    Plaintiff‐Appellant,                       Court for the Northern District of
                                               Illinois, Eastern Division.
              v.
                                               No. 04 C 7806
NATIONAL FOOTBALL LEAGUE, et al.,
     Defendants‐Appellees.                     James B. Moran,
                                               Judge.



                                      O R D E R

     The slip opinion issued in the above‐entitled cause on August 18, 2008, is
amended as follows:

      Page 15, first full paragraph, line seven, delete “then” and replace with “than”.